DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-03-22 has been entered.
 
    Amendment
Acknowledgement is made of Amendment filed 10-03-22.
Claim 8 is amended.
Claims 15-20 and 23 are withdrawn.
Claims 1-7 and 22 are canceled.

 				       Response to Arguments
Applicant's arguments with respect to claim 8 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassous et al. (US6156484), in view of Nagai et al. (US20100148812) and Leinbach et al. (US20070018663).
Re Claim 8, Bassous show and disclose
A method of making a printed circuit board comprising the steps of: 
forming an electrical circuit with a least a portion of the circuit provided along a portion of a surface layer (fig. 1),
Bassous does not disclose
the electrical circuit including at least an electrical trace that is also electrically connected between plural a test pads to allow the electrical circuit to be probe tested;
Nagai teaches a device wherein
the electrical circuit including at least an electrical trace (11b, fig. 1) that is also electrically connected between plural a test pads (test pads 12b, fig. 1) to allow the electrical circuit to be probe tested (the connection state between the test pads and the test bumps before a chip-on-board mounting step can be electrically tested (i.e., a mid-fabrication test can be performed in the middle of fabrication of the semiconductor device) by using the test pad patterns, [0014]; and the connection state between the test pad-bump portion and the board after the chip-on-board mounting step can be electrically tested (i.e., a final test can be performed after fabrication of the semiconductor device) by using the test pad pattern, [0016]).
Therefore, it would have been obvious to one having ordinary skill in the art to add some traces connected test pads as taught by Nagai in the electronic device of Bassous, in order to be able to perform both middle-fabrication test and final test ([0014] and [0016], Nagai), and to enhance the reliability ([0014], Nagai]) for the electronic device;
structuring a probe surface (fig. 1-2) of at least one of the test pad to include at least one surface that extends from the probe surface toward the substrate (fig. 1-2) by partially removing test pad material from within a thickness of the test pad and thus creating an edge between the surface and the probe surface (fig. 1E-1G); and 
Bassous does not disclose 
coating at least a portion of the probe surface including the edge with a protective material, the protective material comprising a material that is at least partially dielectric. 
Leinbach teaches a device wherein
coating at least a portion of the probe surface including the edge with a protective material, the protective material comprising a material that is at least partially dielectric (test pads are used for probing most printed circuit assemblies at test. Many manufacturers use unplated bare copper as their assembly finish. This copper is covered with a thin organic protective film, such as OSP or OCC, to prevent oxidation prior to assembly, [0004]).
Therefore, it would have been obvious to one having ordinary skill in the art to use the dielectric protective coating to cover surfaces of the test pads as taught by Leinbach in the electronic device of Bassous, in order to reduce the cost, protect surface of the test pads from corrosion, and to prevent oxidation of the teat pads for the electronic device.
	Re Claim 9, Bassous show and disclose
The method of claim 8, wherein the surface is created by partially removing test pad material without removing test pad material entirely through the test pad thickness (fig. 1E-1G).
Re Claim 10, Bassous show and disclose
The method of claim 8, further comprising structuring the probe surface with a plurality of structures (3, fig. 1-2), each having a surface extending from the probe surface toward the substrate (fig. 1-2) created by partially removing test pad material from with the thickness of the test pad (fig. 1E-1G).
Re Claim 11, Bassous show and disclose
The method of claim 10, wherein the structuring step comprises creating a predetermined pattern of dimples (3, fig. 1-2) within the thickness of the test pad thus also creating edges at each dimple and the probe surface (fig. 1-2).
Re Claim 12, Bassous show and disclose
The method of claim 11, wherein the structuring step is performed by an etching process (a sculpted probe pad and a gray scale etching process, [Abstract]).
Re Claim 13, Bassous show and disclose
The method of claim 11,
Bassous disclosed claimed invention, except Bassous does not explicitly disclose wherein the structuring step also comprises patterning the dimples as a honeycomb pattern on a circular test pad; However, Bassous discloses patterning the dimples of the test pad with different shapes (fig. 3-4); Therefore, it would have been obvious to one having ordinary skill in the art to use a honeycomb shaped for patterning on surface of the test pad, in order to have design choice of the shapes of the pattern on the test pad for the electronic device; and since the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious, and it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re Claim 14, Bassous show and disclose
The method of claim 8, further comprising forming plural electrical circuits of the printed circuit board (fig. 1G), wherein test pads are arranged over the surface layer of the printed circuit board (fig. 1-2) for test probing and structuring each test pad (fig. 1E-1G) and coating each test pad with material (coating the probe pads with nickel followed by a conductor selected from the group consisting of gold, rhodium and chromium, [Claim 12]) to protect the conductive probe surface from corrosion.
Re Claim 21, Bassous show and disclose
The method of claim 8, wherein the coating step comprises coating the entire probe surface including one or more edges with a\the protective material (coating the probe pads with nickel followed by a conductor selected from the group consisting of gold, rhodium and chromium, [Claim 12]) to cover and protect the probe surface from corrosion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20040032544 US-20100159695 US-20050122123.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848